USCA4 Appeal: 19-7711      Doc: 9        Filed: 09/14/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-7711


        TIMOTHY E. WILLIAMS,

                            Plaintiff - Appellant,

                     v.

        JOHNSON & CARTWRIGHT, Deputy Sheriff; CARTWRIGHT, Deputy Sheriff;
        CHESAPEAKE SHERIFF’S DEPARTMENT,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00355-RBS-LRL)


        Submitted: August 10, 2022                                  Decided: September 14, 2022


        Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Timothy E. Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7711      Doc: 9         Filed: 09/14/2022      Pg: 2 of 2




        PER CURIAM:

               Timothy E. Williams appeals the district court’s order dismissing Williams’ 42

        U.S.C. § 1983 action without prejudice due to his failure to comply with the court’s order

        that Williams pay the filing fee. On appeal, we confine our review to the issues raised in

        the informal brief. See 4th Cir. R. 34(b). Because Williams’ informal brief does not

        challenge the basis for the district court’s disposition, he has forfeited appellate review of

        the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2